DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbonneau (U.S. Patent No. 5,791,485) in view of Steele (U.S. Patent No. 7,207,717).

Regarding claim 1: Carbonneau discloses a method of making a non-durable flexible container comprising: providing a first flexible material comprising first and second sealable layers (Figs. 2, 2A & 2B; via 26, 30, & 34) ; providing a second flexible material comprising a third sealable layer (via 28, 32, & 36); joining a portion of the first sealable layer to a portion of the third sealable layer in a first region of the first and second flexible materials (via periphery of the seal portions 40A) with at least one seal to provide a first film wall, the at least one seal defining an inner boundary of a first structural support member (via periphery seal portion 40A defines structural support member 18), wherein the first structural support member is defined in a first portion of the first region and a second portion of the first region is a panel that is free of a structural support member (via body or central portion of 40A defines a panel); joining a portion of the first sealable layer to a portion of the third sealable layer in a second region (via periphery nd. structural support member 18); wherein the panel is provided between the first structural support member and the second structural support member, see below annotated figure (via central portion of 40C between structural support members 18s); joining a portion of the second sealable layer in the first region with at least one seal to define an outer boundary of a product volume and a base (Figs. 1 & 3; via the formed  and a portion of the second sealable layer in the second region with at least one seal to define an outer boundary of a product volume (Figs. 1 & 2; via the final formed bag with base line; final shown outer boundary of product volume of the formed container) and a seam that outwardly projects from an edge of the non-durable flexible container (via 42A and/or 42B); and trimming the seam (column 5, lines 14-16; “The materials are cut to the desired size”);
    PNG
    media_image1.png
    432
    860
    media_image1.png
    Greyscale

Carbonneau does not disclose the amended claim with a step of forming a stand up non-durable flexible container comprising a first film wall with a first structural support member, a second structural support member, and a panel that is free of structural support member provided 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Carbonneau’s method by having steps of forming a stand up container with structural support and seals defining a base for holding products, as suggested by Steele, in order to come up with more flexible of nature container to be able storing and dispensing product (column 2, lines 10-20).

    PNG
    media_image2.png
    759
    858
    media_image2.png
    Greyscale


Regarding claim 2: Carbonneau discloses that the joining of a portion of the first sealable layer to a portion of the third sealable layer in the first region and the second region of the first and second flexible materials to define the inner boundary of the first and second structural support members, respectively, occurs at the same time, see for example (column 5, lines 14-25; “Heat knives laminate the protection bag 10 seams 40A, 40B, 40C and 40D forming the internal size of the protection bag 10”);
Regarding claim 3: Steele disclose a step of trimming the seam comprises trimming the seam by laser cutting (“A perforation, laser score, or tear line 49b may be formed”).  Further, such step of cutting/trimming via use of laser is old and well known in the art.

Regarding claim 5: Carbonneau discloses a step of “inflating” the first and second structural support members wherein the seam is at least partially recessed between the adjacent structural support members, see for example (Figs. 1 & 2; via formed portions 18).
Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the arguments do not apply to the combination of the references being modified in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731